Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a prison disciplinary determination finding him guilty of refusing a direct order. The Attorney General has advised that this determination has since been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled, the proceeding must be dismissed as moot (see Matter of Cabassa v Goord, 36 AD3d 1034 [2007]).
Cardona, P.J., Peters, Carpinello, Rose and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.